Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.347 Filed 06/16/20 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

NH LEARNING SOLUTIONS
CORPORATION, a Michigan corporation, and
5P NH HOLDING COMPANY, LLC, a
Texas limited liability company,

      Plaintiffs,                              Case No.: 2:20-cv-10904
                                               Justice Hon. Linda V. Parker
v.

NEW HORIZONS FRANCHISING GROUP, INC.
a Delaware corporation,

      Defendant.

__________________________________________________________________

    PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT'S
    MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY
__________________________________________________________________




                                      i
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.348 Filed 06/16/20 Page 2 of 14




                     STATEMENT OF ISSUES PRESENTED

  I.   Should the Court apply the arbitration provision in the franchise agreements
       between the parties to a dispute over breach of separate contracts between
       them that do not provide for arbitration, where the dispute at issue can be
       resolved without any reference to the franchise agreements.

       Plaintiffs’ Position:    No

       Defendant’s Position:    Yes

 II.   If the Court were to grant Defendant’s Motion, should the court first order
       mediation in lieu of arbitration, where the franchise agreements require the
       parties to mediate disputes prior to arbitration.

       Plaintiffs’ Position:    Yes

       Defendant’s Position:    No




                                         ii
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.349 Filed 06/16/20 Page 3 of 14




                        CONTROLLING AUTHORITY

NCR Corp. v. Korala Assocs., Ltd., 512 F.3d 807, 814 (6th Cir. 2008)

Nestle Waters N. Am., Inc. v. Bollman, 505 F.3d 498, 505 (6th Cir.2007)

Fazio v. Lehman Bros., Inc., 340 F.3d 386, 395 (6th Cir. 2003)




                                        iii
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.350 Filed 06/16/20 Page 4 of 14




     PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY

                              I.     INTRODUCTION

      Plaintiffs, NH Learning Solutions Corporation (NHLS”) and 5PNH Holding

Company LLC (“5PNH”), are computer training companies that provide instructor-

led on-line training in the use of business applications, business skills, information

technology (“IT”), leadership and management and business process optimization

through franchise locations under the tradename New Horizons Computer Learning

Centers. The NHLS and 5PNH both have multiple franchise agreements with

Defendant, New Horizons Franchising Group, Inc. (“New Horizons”) covering

multiple territories thorough out the U.S.

      New Horizons (“New Horizons”) seeks to compel arbitration of Plaintiffs’

claims for breach of the Participation Agreements (“PAs”) and First Amendment to

Participation Agreements (“Amendments”). These agreements are the contracts that

controlled Plaintiffs’ participation in New Horizon’s Virtual Delivery Program

(“VDP”) created long after the parties franchise agreements. The VDP is the

platform New Horizons wanted all its franchisees in late 2018 or early 2019 to use

for the delivery of virtual instructor facilitated training over the internet. Neither the




                                             1
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.351 Filed 06/16/20 Page 5 of 14




PAs, nor the Amendments contain any provision for arbitration.1 See, Complaint

Exhibit A, NHLS June 1, 2019 Participation Agreement; Complaint Exhibit B,

5PNH June 1, 2019 Participation Agreement; Complaint Exhibit C, NHLS August

1, 2019 First Amendment to Participation Agreement; and Complaint Exhibit D,

5PNH August 1, 2019 First Amendment to Participation Agreement.2

      The crux of New Horizons’ argument is that New Horizons, NHLS and 5PNH

share a lengthy history as franchisor and franchisees with franchise agreements

between them that include language stating that any dispute between the Franchisor

and Franchisee “arising out of or relating to this [Franchise] Agreement or its

breach…will be resolved by submission to binding arbitration…” Thus, says New

Horizons, this dispute over breach of the VDP PAs must be submitted for arbitration.

      However, these facts do not mandate arbitration of Plaintiffs’ claims. The

proper inquiry is whether the claims brought in this case can be resolved without

reference to the agreement containing the arbitration provision. “If such a reference

is not necessary to the resolution of a particular claim, then compelled arbitration is


1
  New Horizons disingenuously states, “[these] agreements directly reference,
incorporate, and rely on the franchise agreements…” Defendant’s Memorandum of
Point and Authorities, pp. 1-2. This is untrue. Paragraph 3 of the PAs only
incorporate a previously executed Integrated Learning Agreement (“ILA”), which is
an exhibit to the franchise agreements. The ILA does not include an arbitration
provision.
2
  These Exhibits A though D to the Complaint were filed under seal on June 15,
2020. Accordingly, they are not provided as attachments to Plaintiffs’ Response.
Plaintiffs Exhibits included with this response will be referred to numerically.

                                          2
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.352 Filed 06/16/20 Page 6 of 14




inappropriate…” NCR Corp. v. Korala Associates, Ltd., 512 F. 3d 807, 814 (6th Cir.

2006).

                                II.    ARGUMENT

   A. Legal Standard

      The Federal Arbitration Act, 9 U.S.C. § 1 et. seq. (“FAA”), provides in

relevant part, that a district court must enter an order to arbitrate only upon being

satisfied that the making of the agreement for arbitration is not an issue. 9 U.S.C. §

4. See also Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460

U.S. 1, 23 (1983). Any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration. Javitch v. First Union Securities, Inc., 315 F.3d 619,

624 (6th Cir.2003).

      This does not mean, however, that a federal court faced with an arbitration

provision must find that it always governs the resolution of a dispute between parties

or applies to the claims that they present. It is axiomatic that arbitration is a matter

of consent and that parties cannot be compelled to arbitrate any matters that they

have not agreed to arbitrate. See, e.g., Volt Info. Scis., Inc. v. Bd. of Trs. of Leland

Stanford Junior Univ., 489 U.S. 468, 479 (1989). The language of the contract

defines the scope of disputes subject to arbitration. Mastrobuono v. Shearson

Lehman Hutton, Inc., 514 U.S. 52, 57 (1995) (“the FAA’s proarbitration policy does

not operate without regard to the wishes of the contracting parties”).


                                           3
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.353 Filed 06/16/20 Page 7 of 14




       As the Sixth Circuit has recognized, “[b]efore compelling an unwilling party

to arbitrate, the court must engage in a limited review to determine whether the

dispute is arbitrable; meaning that a valid agreement to arbitrate exists between the

parties and that the specific dispute falls within the substantive scope of that

agreement.” Javitch, supra, at 624 (citations omitted). See also Glazer v. Lehman

Bros., Inc., 394 F.3d 444, 450 (6th Cir. 2005).

       In the Sixth Circuit, the test for determining whether a dispute falls within

the scope of a broad arbitration clause is if “an action can be maintained without

reference to the contract or relationship at issue, the action is likely outside the

scope of the arbitration agreement-along with the presumption in favor of

arbitrability and the intent of the parties.” NCR Corp. v. Korala Assocs., Ltd., 512

F.3d 807, 814 (6th Cir. 2008) (quoting Nestle Waters N. Am., Inc. v. Bollman, 505

F.3d 498, 505 (6th Cir.2007)) (Emphasis supplied). See also, Fazio v. Lehman Bros.,

Inc., 340 F.3d 386, 395 (6th Cir. 2003) (“A proper method of analysis here is to ask

if an action could be maintained without reference to the contract or relationship at

issue.”).

       In this case, the scope of language regarding arbitrability contained in the

franchise agreement states, in relevant part, that “any dispute between (i) Franchisor

and… (ii) Franchisee…arising out of or relating to this [Franchise] Agreement or its

breach…will be resolved by submission to binding arbitration….” See, §11.2 of the



                                          4
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.354 Filed 06/16/20 Page 8 of 14




5PNH Austin, Texas Franchise Agreement and §11.1 of the NHLS Philadelphia,

Pennsylvania Franchise Agreement appended to Assignment Agreement, Exhibits B

and C, respectively, to New Horizons’ Memorandum of Points and Authorities.

      Thus, applying the standard set forth in the NCR Corp., Nestle Waters and

Fazio cases, supra, the salient question here is whether the Plaintiffs’ claims for

breach of the VDP Participation Agreements and Amendments can be maintained

without reference to the franchise agreements. If it can, the court must deny

Defendant’s motion.

   B. The Franchise Agreements

      The franchise agreements entered into by NHLS and 5PNH permit

franchisees, inter alia, to act as franchisees of New Horizons in connection with the

sale and delivery of training to companies and individuals in the use of software

related to business applications, business skills, information technology (“IT”),

leadership and management and business process optimization. The franchise

agreements, also, cover a myriad of topics related to franchisors intellectual

property, systems, confidentiality and the like. The franchise agreements do not

cover the required method and platform that the franchisees would use to deliver

and purchase customer training, or the breakdown of compensation related to the

use of the platform. See, generally, franchise agreements, Exhibits B and C to New

Horizons’ Memorandum of Points and Authorities. In fact, it follows, a fortiori, that


                                         5
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.355 Filed 06/16/20 Page 9 of 14




the very reason that New Horizons approached NHLS and 5PHG in the Spring of

2019 with proposed Participation Agreements in its newly created VDP was due to

the lack of any provision in the franchise agreements that required it.

   C. The Virtual Delivery            Program, Participation         Agreements       and
      Amendments.
        The VDP is the platform created by New Horizons in late 2018 or early 2019

for franchisees to use for the sale and delivery of virtual instructor facilitated training

over the internet. New Horizons wanted VDP to be the “exclusive platform” used

by its participant franchisees to deliver virtual instructor training. See, NHLS and

5PNH June 1, 2019 Participation Agreements, ¶1, Complaint, Exhibits A and B.

Prior to the VDP, NHLS and 5PNH delivered their on-line training through a

company they created, known as Global OLL, LLC (“Global OLL”) and various

other entities dating back as far as 2009. See, Complaint ¶¶13-18. After creating

VDP, New Horizons approached NHLS and 5PNH with a plan to have Global OLL’s

members dissolve the company and join VDP. Complaint, ¶19. To entice them to

give up Global OLL, New Horizons offered the Plaintiffs participation agreements

in the VDP. Eventually, Plaintiffs singed the PAs, which were effective June 1,

2019.

        Under the basic terms of the PAs, NHLS and 5PNH would purchase class

seats from NHFG at the prices set forth in the VDP Rules, the pricing of which were

based on the category of class purchased, i.e., Apps A, Apps B, Tech A, Tech B,


                                            6
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.356 Filed 06/16/20 Page 10 of 14




Tech C, etc. See, second and third page of VDP Rules entitled “New Horizons

Virtual Delivery Program”, Complaint, Exhibits A and B. The PAs also provided

minimum commitments (“Minimum Instructor Delivery”) on the part of New

Horizons to utilize NHLS and 5PNH instructors in the VDP. See, PAs, ¶5(a),

Complaint, Exhibits A and B. For the use of their instructors, New Horizons

committed to pay NHLS and 5PNH the prices set forth in the VDP Rules. See, third

and fourth page of VDP Rules entitled “New Horizons Virtual Delivery Program”,

Complaint, Exhibits A and B.

      This system of Minimum Instructor Delivery commitment was supposed to

ensure the monthly payments to both NHLS and 5PNH for each party’s respective

Minimum Instructor Delivery would exceed the average cost of seat consumption

each company formerly averaged under the Global OLL platform, resulting in a

profit as incentive to join the VDP. As alleged by Plaintiffs in the Complaint, this

did not happen.

      In an effort to fix the problems, NHLS and 5PNH separately agreed to New

Horizons’ Amendments to the PAs (which are nearly identical) both with an

effective date of August 1, 2019. See, NHLS and 5PNH First Amendment to

Participation Agreements, Complaint, Exhibits C and D, respectively.            The

Amendments changed the terms of the PAs to a system whereby New Horizons’

Minimum Instructor Delivery commitment to utilize NHLS and 5PNH instructors



                                         7
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.357 Filed 06/16/20 Page 11 of 14




would be 2% over their monthly seat consumption for each category of classes

offered under the VDP. See, Amendments, ¶4, Complaint, Exhibits C and D. This

was intended to guarantee that both NHLS and 5PNH would realize substantial

profits.

    D. Analysis
       In this action, Plaintiffs’ claims are simply that New Horizons failed to meet

the Minimum Instructor Delivery commitment spelled out in the PAs and the

Amendments, causing them damages.3 See, Complaint, ¶¶ 58-60 and 69-71. None

of the VDP framework or the terms and conditions for the VDP regarding instructor

utilization commitments, training seat purchases or the pricing thereof is covered

anywhere in the franchise agreements. What is more, the only way to measure

Plaintiffs’ damages caused by the failure of New Horizons to meet the Minimum

Instructor Delivery commitments is by application of the terms and conditions

contained in the PAs and Amendments—not any provision in the franchise

agreements.

       Further, the Amendments contain an Integration Clause, stating, “[t]his

Amendment and the Participation Agreement dated June 1, 2019 constitute the

entire agreement between the parties hereto concerning the subject matter set


3
  Plaintiffs also have claims alleging they were fraudulently induced to enter into the
PAs. Obviously, resolution of these claims does not require any reference to the
franchise agreements.

                                          8
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.358 Filed 06/16/20 Page 12 of 14




forth herein and supersedes and cancels all proposals and other written or oral

agreements between the parties regarding the Amendment.” 4 (Emphasis supplied).

PAs, ¶9, Complaint, Exhibits C and D. This language evidences an intent of the

parties to move the PAs and Amendments outside the purview of any other

agreements between them, including the franchise agreements and their arbitration

provisions.

      Again, the test to determine if a dispute falls within the purview of an

arbitration provision is whether the action can be maintained without reference to

the contract that includes the arbitration clause. If it can, the action is outside the

scope of the arbitration agreement. NCR Corp., Nestle Waters and Fazio, supra.

      Clearly, the entirety of Plaintiffs’ claims for money damage resulting from

New Horizons’ breach of the Virtual Delivery Program Participation Agreements

and their Amendments can be resolved without any reference to the franchise

agreements. Further, the inclusion of the Integration Clause at paragraph 9 of the

Amendments demonstrates the parties’ intent to eliminate the franchise agreements,

including their arbitration provisions, from having any application to the

Participation Agreements and Amendments.




4
  The Court should take note that New Horizons makes no mention of the
Amendments in its motion and supporting memorandum. Perhaps this language,
unfavorable to its position, is the reason for this omission.

                                          9
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.359 Filed 06/16/20 Page 13 of 14




                                III.   CONCLUSION

      New Horizons’ Motion is long on histrionics and hand waiving over the long

history of the parties as franchisor/franchisees, and presumptions in favor of

arbitration. However, it is short on analysis of the factual claims at issue in this

lawsuit, and does not even reference the proper legal test applicable to the

determination of the issue. Again, parties cannot be compelled to arbitrate any

matters that they have not agreed to arbitrate. See, Volt Info. Scis., Inc. v. Bd. of Trs.

of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989). Applying the relevant

facts and legal principals, the parties did not agree to arbitrate any matters related to

the PAs and Amendments. Accordingly, New Horizons’ Motion must be denied.5




5
  If the Court were to decide otherwise (which it should not), arbitration is not the
appropriate remedy. Instead, the Court should order the parties to first mediate their
claims as required under ¶11.2 of the 5PNH franchise agreements and ¶11.1(c)(ii)
of the NHLS franchise agreements. See, Exhibits B and C, respectively, to New
Horizons’ Memorandum of Points and Authorities. Note: Mediation of NHLS’
claims is proper because New Horizons, apparently believing the Court’s order to
arbitrate being a fait accompli, filed its Demand for Arbitration with the American
Arbitration Association only two days after filing this Motion. See, June 5, 2020
Demand for Arbitration, Exhibit 1. Paragraph 11.1(c) of the NHLS franchise
agreements permits either party to demand mediation prior to arbitration after a
demand for arbitration has been made.

                                           10
Case 2:20-cv-10904-LVP-RSW ECF No. 12, PageID.360 Filed 06/16/20 Page 14 of 14




                                               Respectfully submitted,

                                               By: /s/Gregory S. Pierce
                                               Gregory S. Pierce (P45552)
                                               Attorney for Plaintiffs
                                               14115 Farmington Road
                                               Livonia, MI 48154
                                               (734) 853-2043
                                               gregory.pierce@nhls.com

Dated: June 16, 2020


                          CERTIFICATE OF SERVICE

      I hereby certify that on June 16, 2020 I electronically filed the foregoing paper

with the Clerk of the Court using the ECF system, which will send notification of

such filing to all counsel of record.

                                               Respectfully submitted,

                                               By: /s/Gregory S. Pierce
                                               Gregory S. Pierce (P45552)
                                               Attorney for Plaintiffs
                                               14115 Farmington Road
                                               Livonia, MI 48154
                                               (734) 853-2043
                                               gregory.pierce@nhls.com


Dated: June 16, 2020




                                          11
